Citation Nr: 0945772	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 309A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

Whether the Appellant filed a timely notice of disagreement 
(NOD) in response to a May 2002 decision denying a waiver of 
indebtedness of $9,084.00.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL


The appellant, Mr. [redacted](her husband), and Mr. [redacted] 
[redacted]

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
October 1972 to May 1975.
He died in February 2000.  The appellant is his surviving 
spouse.  She has since remarried, although only after 
incurring indebtedness from overpayment of death pension 
benefits.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined the appellant had not submitted a 
timely NOD regarding the denial of an underlying claim for 
waiver of indebtedness of $9,084.00.

In support of her claim, the appellant testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  Her husband and a friend, who is an 
accredited representative, provided supporting testimony.




FINDINGS OF FACT

1.  The RO's May 2002 decision denied the appellant's request 
for waiver of indebtedness of $9,084.00 due to the 
overpayment of death pension benefits.

2.  When notifying her of that May 2002 decision, the RO 
enclosed a VA Form 4107 explaining her procedural and 
appellate rights.

2.  The Appellant did not, however, submit an NOD within one 
year of being notified of that May 2002 denial of her waiver 
request.  Her NOD, instead, was not received until October 
16, 2003.


CONCLUSION OF LAW

The appellant did not file a timely NOD in response to the 
May 2002 decision that denied her request for waiver of 
indebtedness of $9,084.00.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the appellant's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  


The VCAA does not apply because the issue presented is solely 
of statutory and regulatory interpretation, and/or the claim 
is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 
2004).

An appeal to the Board consists of a timely filed NOD in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal (e.g., a VA Form 
9 or equivalent).  38 C.F.R. § 20.200 (2009).  Except in the 
case of simultaneously-contested claims, a claimant or his or 
her representative must file an NOD with a determination by 
the Agency of Original Jurisdiction (AOJ) within one year of 
the date the AOJ mails notice of that determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2009).

A written communication a claimant or his/her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute an NOD.  While special wording is 
not required, the NOD must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.201 (2009).



The Board's review of the record in this appeal reveals no 
written communications until October 16, 2003, expressing 
disagreement with the RO's May 2002 denial of the waiver of 
indebtedness and a desire to contest the result.  The Board 
acknowledges that the appellant's representative at the time, 
Mr. [redacted], did submit earlier statements in May and October 
2003, but those statements concerned only an adjustment in 
the amount of the overpayment.  Importantly, those earlier 
statements failed to specifically express dissatisfaction or 
disagreement with the May 2002 decision denying the waiver 
request or indicate any desire for appellate review of that 
decision.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  Indeed, to the contrary, during the recent August 
2009 hearing the appellant and her then representative, Mr. 
[redacted], readily acknowledged that they had neglected to file a 
timely NOD in response to the May 2002 decision in question.  
The Board therefore finds that their October 2003 NOD is 
untimely, inasmuch as by their own admission it was received 
beyond the one-year period for timely appealing the RO's May 
2002 decision.

In other testimony during the hearing, the appellant and Mr. 
[redacted] made what amounted to equitable arguments as to why she 
should qualify for extenuating circumstances in not meeting 
the timeliness requirement.  She maintained that she has 
"marked mental deficiencies understanding complex 
correspondence and the implications of not responding to 
deadlines regarding the original debt."  See also her 
November 2006 substantive appeal (VA Form 9).



Concerning this request for leniency, private psychiatric 
evaluation records from M.B., Ph.D., show a diagnosis of 
severe depersonalization disorder with symptoms of 
depression, anxiety, and underlying psychological 
instability.  Dr. M.B. commented that the appellant is able 
to follow simple instructions without difficulty and can 
sustain focused attention on tasks in a fair manner.  On the 
other hand, Dr. M.B. added that the appellant "appears 
historically to have marked difficulty with financial 
management."  Dr. M.B. therefore recommended that she 
receive assistance in that department.

Nevertheless, the appellant does not clearly establish that 
her mental incapacity is of such great severity as to have 
prevented her from submitting a timely NOD during the 
allowable one-year period (until May 2003) following the May 
2002 decision.  And even assuming, but not conceding, that 
she did establish severe mental disability prevented the 
filing of a timely NOD, this still would not provide reason 
for granting her appeal.  There simply are no statutory or 
regulatory provisions authorizing the Board to extend the 
deadline for filing an NOD even in this circumstance.

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appellant's claim of a timely filed NOD in response to 
the RO's May 2002 decision denying her request for waiver of 
indebtedness of $9,084.00, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


